Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 19, 2021 has been entered.  In addition, in response to the Amendment filed on August 19, 2021, claims 4-5 have been canceled; claims 12-18 have been added; claims 1-3 and 6-18 are pending and presented for examination. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 11, 12, 14-17 are rejected under 35 USC 103(a) as being unpatentable over Luo et al (US 2010/0067591 A1) in view of Lee et al (US Pub. No. 2013/0078913 A1).


Regarding claim 1, Luo discloses “A terminal” (see Luo figure 6; access terminal); comprising “circuitry, which, in operation, selects one generation method from a plurality of generation methods for reference signals” (see Luo figure 6, element 610, ¶ 0073; Waveform control component 610 can select a type of waveform to be utilized for uplink transmission and signal generation component 612 can yield a reference signal based upon the selected type of waveform; fig. 4, steps 402, 403, ¶ 0066. ¶ 0067; selecting a waveform type that will be used to generate a reference signal); “wherein the one generation method is uniquely correlated with []” (see Luo figure 6, element 610, ¶ 0073; Waveform control component 610 can select a type of waveform to be utilized for uplink transmission and signal generation component 612 can yield a reference signal based upon the selected type of waveform; fig. 4, selecting a waveform type that will be used to generate a reference signal).  Moreover, Luo discloses the limitation of “and a transmitter” (See Luo fig. 6, element 616); “which, in operation, transmits the reference signals generated in accordance with the selected generation method.” (see Luo figure 4, step 406 and ¶ 0067; Luo discloses reference signal generated using the selected waveform type can be sent as part of the uplink transmission (e.g., to the base station, . . ). Hence, the reference signal can identify the type of waveform utilized for the uplink transmission).
Luo does not appear to explicitly disclose that the one generation is correlated with “a number of terminals that transmit the reference signals in a partial band obtained by dividing a system band, or combs constituting the partial band”.  However, Liu discloses a number of terminals that transmit the reference signals in a partial band obtained by dividing a system band, or combs constituting the partial band; (See Liu ¶ 0187; discloses two available combs with full band and combs with partial combs;  ¶ 0183;  UE may sufficiently perform SRS transmission through a partial-band aperiodic SRS, ¶ 0154).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Luo and Lee before him or her, to modify the invention of Luo to correlate, combs with partial band taught by Liu, with the one-generation taught by Luo.  The suggestion for doing so would have been to increase the efficiency of channel estimation of a specific bandwidth. (¶s 0188).
   
Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Lee further discloses “wherein the circuitry, in operation, selects the one generation .


Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Lee further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a type of the reference signals.”; (see Luo ¶ 0066, ¶ 0067)

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Lee further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a type of a service performed by the terminal.”; (see Luo ¶ 0066, ¶ 0067)

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Lee further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a subcarrier spacing specified for 27 P1009168the terminal”; (see Luo ¶ 0066, ¶ 0067)

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Lee further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a frame format type specified for the terminal”; (see Luo ¶ 0066, ¶ 0067)

Claims 11, 12, 14 - 17 are the method claim corresponding to the terminal claims 1, 2, 6-9 that has been rejected above.  Applicant attention is directed to the rejection of claims 1, 2, 6-9.  Claims 11, 12, 14 – 17 are rejected under the same rational as claims 1, 2, 6-9.

Claims 3 and 13 are rejected under 35 USC 103(a) as being unpatentable over Luo et al (US 2010/0067591 A1) in view of Lee et al (US Pub. No. 2013/0078913 A1) and further in view of Liu et al (US Pub. No. 2014/0086093 A1).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Luo does not appear to explicitly disclose selects the one generation method in accordance with a transmission bandwidth of the terminal.  However, Liu discloses selects the one generation method in accordance with a transmission bandwidth of the terminal; (See Liu ¶ 0101; ¶ 104; generating reference signal according the maximum bandwidth).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Luo and Liu before him or her, to modify the invention of Luo to select the waveform used for Refernce signal generation as taught by Luo according to bandwidth as taught by Liu.  The suggestion for doing so would have been to improve the performance of the system by improving generating a reference signal initialization sequence by a system (¶ 0008).

Claim 13 is the method claim corresponding to the terminal claim 3 has been rejected above.  Applicant attention is directed to the rejection of claim 3.  Claim 13 is rejected under the same rational as claim 3.

Claims 10 and 18 are rejected under 35 USC 103(a) as being unpatentable over Luo et al (US Pub. No. 2011/0235632 A1) in view of Lee et al (US Pub. No. 2013/0078913 A1) and further in view of Choi et al (US Pub. No. 2020/0036493 A1).

Most of the limitations of claim 10 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Luo does not appear to explicitly disclose wherein the plurality of generation methods include a first generation method by which each of the reference signals is generated by using one code sequence and a second generation method by which each of the reference signals is generated by concatenating one or more code sequences.  However, Choi discloses wherein the plurality of generation methods include a first generation method by which each of the reference signals is generated by using one code sequence and a second generation method by which each of the reference signals is generated by concatenating one or more code sequences; (See Choi ¶ 0083, ¶ 0107).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Luo and Choi before him or her, to modify the invention of Luo to generation method by which each of the reference signals is generated by concatenating one or more code sequences.  The suggestion for doing so would have been to raise resource utilization efficiency and improving communication performance (¶ 0014).

Claim 18 is the method claim corresponding to the terminal claim 10 has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 18 is rejected under the same rational as claim 10.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468